DETAILED ACTION
Remarks
This office action is in response to the application filled on 04/03/2019. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. KR 10-2018-0039782, filed on 04/05/2018.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upper plate of the mobile robot platform” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-10 and 13-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3 (and similarly claim 13), which recites “determining whether a collision occurs”, is not clear. It is not clear if the claim limitation intends to specify checking to determine if a collision will occur in future or determining the actual real-time collision or not. Per submitted specification, the system is checking the potential future collision (collision will 
Dependent claim(s) 3-10 is/are also rejected because they do not resolve their parent (claim 3’s) deficiencies. 
Dependent claim(s) 14-20 is/are also rejected because they do not resolve their parent (claim 13’s) deficiencies. 
Regarding claim 5 (and similarly claim 15), which recites “if the orientation of the upper plate of the mobile robot platform is fixed when the mobile robot rotates”, is not clear.  It is not clear if the claim language is intending to mean the bottom portion e.g. wheels is moving while the upper portion/plate is fixed e.g. stuck under a table/sofa and the mobile robot is unable to move/rotate due to the fixed upper plate or not.
Regarding claim 6 (and similarly claim 7, 16 and 17), which recites “collision occurs …. to the mobile robot if it is necessary to change the orientation of the upper plate of the mobile robot platform”; is not clear. It is not clear how the robot will move/rotate by changing the upper plate only without changing the orientation of the robot. So for the examination purposes, the claim was interpreted as if a collision is detected then change the orientation of the mobile robot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1, 2, 8, 11, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0131721 (“Kwak”), and further in view of US 2016/0125612 (“Seki”). 
Regarding claim 1, Kwak discloses a method for generating a topological map for navigation of a robot (see fig 7, where a method for generating topological map is shown, block 1020. See also [0217], where “the topological map (TM) is generated in operation 1020”), performed by an apparatus for building the topological map for the navigation of the robot (see [0222-0225] and fig 12, where based on the nodes/locations on the travel path of robot a travel path is generated by connecting the nodes. Then a topological map is generated based on the travel path.), comprising: 
extracting physical coordinates of the single node (see [0240], where “In more detail, the plurality of cleaning nodes (N1, N2, N3, N4) may be mapped to the plurality of cleaning regions (R1, R2, R3, R4) on the basis of not only coordinates obtained when the plurality of cleaning nodes (N1, N2, N3, N4) are extracted from the floor plan (FP), but also other coordinates obtained when the plurality of cleaning regions (R1, R2, R3, R4) are extracted from the floor plan (FP).”);
building node data  (see [0222], where “the topological map (TM) may include a first cleaning node N1, a second cleaning node N2, a third cleaning node N3, a fourth cleaning node N4, and a fifth cleaning node N5.”) and edge data for navigation of the mobile robot (see [0223], where “connectivity between the plurality of cleaning nodes (N1, N2, N3, N4, N5) may be determined on the basis of the floor plan (FP).”; see also fig 9, where connectivity relationship is created by connecting nodes. Connectivity relationship corresponds to edge data.) using the physical coordinates and building a topological map for the navigation of the mobile robot based on the built node data and the built edge data (see [0225], where “the topological map (TM) may include connectivity relationships (CO1, CO2, CO3, CO4) among the first cleaning node N1, the second cleaning node N2, the third cleaning node N3, the fourth cleaning node N4, and the fifth cleaning node N5.”; see also [0226], where “the topological map (TM) may represent the respective cleaning regions and the connectivity relationships among the cleaning regions as shown in the FR”; see also [0235], where “The grid map (GM) may include information regarding the external shape of the cleaning space and position information such as coordinates of a specific position contained in the cleaning space.”; see also [0235] and [0240]).
Kwak does not disclose the following limitation:
calculating a physical size of a single pixel on a metric map of a space in which a mobile robot is to navigate.
However Seki discloses a method for image processing, wherein calculating a physical size of a single pixel on a metric map of a space in which a mobile robot is to navigate (per submitted specification, physical size of a pixel is interpreted as resolution information of the pixel, see at least [0083] of PGPUB. see Seki [0085], where “A distance map is generated based on the distance (the spatial resolution) calculated with respect to each of the pixel positions of the first generated image 305.”; map is generated based on the calculated resolution of the pixel. See also [0038], where “In other words, the first generated image 305 is high in spatial resolution in the image area near to the imager 101, and is low in spatial resolution in the image area far from the imager 101. It should be noted that the spatial resolution is lower/higher resolution is determined based on the distances. see also [0036], where different pixel values are determined. see also [0072], where “In other words, each of the pixels of the first generated image 305 corresponds to the size of 1/a (m) in the distance on the actual road surface.”; each pixel corresponds to the size on the actual road surface. see also [0076], where “The position on the object 103 is obtained assuming that each of the first image area r1 and the second image area r2 has a size 310 corresponding to one pixel.”; see also [0087], where “The reference distance per pixel of the first generated image 305 is 1/a according to Formula 6.”; distance corresponds to resolution.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak to incorporate the teachings of Seki by including the above feature, calculating a physical size of a single pixel on a metric map of a space in which a mobile robot is to navigate, for accurately generating localization reference data by recognizing the pattern of an object. 
Regarding claim 2, Kwak further discloses a method, wherein generating the topological map is configured to build the node data pertaining to a node at which the mobile robot performs a service or at which the mobile robot rotates and to build the edge data pertaining to an edge, which is a line connecting two nodes (see [0213], where “the floor plan (FP) may include not only information regarding the cleaning regions (a living room, a main room, a sub room, a bathroom, a front entrance, etc.) contained in the cleaning space, but also information regarding connectivity between the cleaning regions (a living room, a main room, a For providing cleaning services by mobile robot, nodes are generated. Travel path is established by connecting two nodes.).
Regarding claim 8, Kwak further discloses a method, comprising: generating a grid map that shows a region in which an obstacle is present in the space based on the image (see [0174], where “The main processor 111 may calculate the direction, distance, and size of the obstacle on the basis of the reflected light image acquired by the obstacle detector 140.”; see also [0189], where “the controller 110 may determine the size and position ( direction and distance) of the obstacle on the basis of the image data.”; size and position of the obstacle is determined based on the image data.).
Kwak does not disclose determining obstacle from the physical size of the single pixel.
However Seki further discloses a method, wherein presence of an object is determined from physical size of the single pixel (per submitted specification, physical size of a pixel is interpreted as resolution information of the pixel, see at least [0083] of PGPUB. see Seki [0076], where “The position on the object 103 is obtained assuming that each of the first image area r1 distance corresponds to resolution.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak to incorporate the teachings of Seki by including the above feature, physical size of the single pixel, for accurately generating localization reference data by recognizing the pattern of an object. 
Regarding claim 11, Kwak further discloses an apparatus for generating a topological map for navigation of a robot (See [0217], where “the topological map (TM) is generated in operation 1020”; see also [0222-0225] and fig 12, where based on the nodes/locations on the travel path of robot a travel path is generated by connecting the nodes. Then a topological map is generated based on the travel path.), comprising: 
a physical coordinates extraction unit (see [0240], where “In more detail, the plurality of cleaning nodes (N1, N2, N3, N4) may be mapped to the plurality of cleaning regions (R1, R2, R3, R4) on the basis of not only coordinates obtained when the plurality of cleaning nodes (N1, N2, N3, N4) are extracted from the floor plan (FP), but also other coordinates obtained when the plurality of cleaning regions (R1, R2, R3, R4) are extracted from the floor plan (FP).”); and 
a topological map generation unit for building node data (see [0222], where “the topological map (TM) may include a first cleaning node N1, a second cleaning node N2, a third and edge data for navigation of the mobile robot (see [0223], where “connectivity between the plurality of cleaning nodes (N1, N2, N3, N4, N5) may be determined on the basis of the floor plan (FP).”; see also fig 9, where connectivity relationship is created by connecting nodes. Connectivity relationship corresponds to edge data.) using the physical coordinates and generating a topological map for the navigation of the mobile robot based on the built node data and the built edge data (see [0225], where “the topological map (TM) may include connectivity relationships (CO1, CO2, CO3, CO4) among the first cleaning node N1, the second cleaning node N2, the third cleaning node N3, the fourth cleaning node N4, and the fifth cleaning node N5.”; see also [0226], where “the topological map (TM) may represent the respective cleaning regions and the connectivity relationships among the cleaning regions as shown in the FR”; see also [0235], where “The grid map (GM) may include information regarding the external shape of the cleaning space and position information such as coordinates of a specific position contained in the cleaning space.”; see also [0235] and [0240]).
Kwak does not disclose the following limitation:
calculating a physical size of a single pixel on a metric map of a space in which a mobile robot is to navigate.
However Seki further discloses a method for image processing, wherein calculating a physical size of a single pixel on a metric map of a space in which a mobile robot is to navigate (per submitted specification, physical size of a pixel is interpreted as resolution information of the pixel, see at least [0083] of PGPUB. see Seki [0085], where “A distance map is generated based on the distance (the spatial resolution) calculated with respect map is generated based on the calculated resolution of the pixel. see also [0038], where “In other words, the first generated image 305 is high in spatial resolution in the image area near to the imager 101, and is low in spatial resolution in the image area far from the imager 101. It should be noted that the spatial resolution is represented by a distance with which two bodies (points) can be distinguished from each other. The shorter the distance is, the higher the spatial resolution becomes.”; lower/higher resolution is determined based on the distances. see also [0036], where different pixel values are determined. see also [0072], where “In other words, each of the pixels of the first generated image 305 corresponds to the size of 1/a (m) in the distance on the actual road surface.”; each pixel corresponds to the size on the actual road surface. see also [0076], where “The position on the object 103 is obtained assuming that each of the first image area r1 and the second image area r2 has a size 310 corresponding to one pixel.”; see also [0087], where “The reference distance per pixel of the first generated image 305 is 1/a according to Formula 6.”; distance corresponds to resolution.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak to incorporate the teachings of Seki by including the above feature, calculating a physical size of a single pixel on a metric map of a space in which a mobile robot is to navigate, for accurately generating localization reference data by recognizing the pattern of an object. 
Regarding claim 12, Kwak further discloses an apparatus, wherein the topological map generation unit builds the node data pertaining to a node at which the mobile robot performs a service or at which the mobile robot rotates and builds the edge data pertaining to an edge, which is a line connecting two nodes (see [0213], where “the floor plan (FP) may include not only information regarding the cleaning regions (a living room, a main room, a sub room, a bathroom, a front entrance, etc.) contained in the cleaning space, but also information regarding connectivity between the cleaning regions (a living room, a main room, a sub room, a bathroom, a front entrance, etc.).”; see also [0220], where “A plurality of cleaning nodes (N1, N2, N3, N4, N5) configured to construct the topological map (TM) may be extracted from the floor plan (FP).”; see also [0224], where “For example, as shown in FIG. 9, a first connection (CO1) for interconnecting the first cleaning node N1 and the second cleaning node N2, a second connection (CO2) for interconnecting the first cleaning node N1 and the third cleaning node N3, a third connection (CO3) for interconnecting the first cleaning node N1 and the fourth cleaning node N4, and a fourth connection (CO4) for interconnecting the first cleaning node N1 and the fifth cleaning node N5 may be detern1ined on the basis of the FP.”; see also [0225]. For providing cleaning services by mobile robot, nodes are generated. Travel path is established by connecting two nodes.).
Regarding claim 18, Kwak further discloses an apparatus, wherein the physical coordinates extraction unit generates a grid map that shows a region in which an obstacle is present in the space based on the physical size of the image (see [0174], where “The main processor 111 may calculate the direction, distance, and size of the obstacle on the basis of the reflected light image acquired by the obstacle detector 140.”; see also [0189], where “the controller 110 may determine the size and position (direction and distance) of the obstacle on the basis of the image data.”; size and position of the obstacle is determined based on the image data.).
 physical size of the single pixel.
However Seki further discloses a method, wherein presence of an object is determined from physical size of the single pixel (per submitted specification, physical size of a pixel is interpreted as resolution information of the pixel, see at least [0083] of PGPUB. see Seki [0076], where “The position on the object 103 is obtained assuming that each of the first image area r1 and the second image area r2 has a size 310 corresponding to one pixel.”; see also [0087], where “The reference distance per pixel of the first generated image 305 is 1/a according to Formula 6.”; distance corresponds to resolution.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak to incorporate the teachings of Seki by including the above feature, physical size of the single pixel, for accurately generating localization reference data by recognizing the pattern of an object. 

Claim(s) 3, 4, 9, 10, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0131721 (“Kwak”), and in view of US 2016/0125612 (“Seki”), as applied to claim 1 and 11 above, and further in view of US 2021/0116911 (“Pjevach”).
Regarding claim 3, as best understood in view of indefiniteness rejection explained above, Kwak further discloses a method, comprising: 
determining whether a (see fig 1, block 130 and 140; see also [0082], where “a motion detector 130 configured to detect information related to movement of the robot cleaner 100; an obstacle detector 140 configured to detect an obstacle disposed in a see citation above for node and edge. Per submitted specification, node is interpreted as a point/location of the mobile robot and edge formed by connecting two nodes on the travel route.); and 
modifying the path of the mobile robot when it is determined that the  (see 0174], where “the main processor 111 may calculate the traveling path to avoid the obstacle according to the direction, distance, and size of the obstacle, and may generate the traveling control signal to be supplied to the driver 160 in a manner that the robot cleaner 100 moves along the calculated traveling path.”).
Kwak in view of Seki does not explicitly disclose collision detection. 
However Pjevach discloses a method of collision detection of mobile robot (see [0053], where “The robotic lawn mower 100 may incorporate a collision detection sensor 152 allowing it to detect and avoid other objects (e.g., a “bump” switch on one or more of the sides of the robotic lawn mower 100 that activates when it makes contact with another object or a distance sensor (e.g., ultrasonic, laser, etc.), etc.). Upon detection of an object in the current drive path of the robotic lawnmower 100, the programmable controller 106 is configured to change the direction and/or speed of the motors 103 to execute a turn such that the robotic lawn mower 100 continues along a new drive path, avoiding whatever object is in the current drive path.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki to incorporate the collision detection, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment. 
Regarding claim 4, Kwak further discloses a method, wherein determining whether the (see [0104], where “The obstacle detector 140 may detect an obstacle obstructing movement of the robot cleaner 100.”; see also [0105], where “the obstacle may be any kind of object that can protrude from the bottom of the cleaning space and obstruct movement of the robot cleaner 100 or can be recessed from the bottom of the cleaning space and obstruct movement of the robot cleaner 100.”; based on the obstacle information possibility of obstruction/collision is determined.).
Kwak in view of Seki does not explicitly disclose collision detection. 
However Pjevach further discloses a method of collision detection of mobile robot (see [0053], where “The robotic lawn mower 100 may incorporate a collision detection sensor 152 allowing it to detect and avoid other objects (e.g., a “bump” switch on one or more of the sides of the robotic lawn mower 100 that activates when it makes contact with another object or a distance sensor (e.g., ultrasonic, laser, etc.), etc.). Upon detection of an object in the current drive path of the robotic lawnmower 100, the programmable controller 106 is 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki to incorporate the teachings of Pjevach by including the above feature, collision detection, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment. 
Regarding claim 9, Kwak further discloses a method, wherein determining whether the  (see [0039], where “The modifying the topological map and the grid map when the robot cleaner travels in the cleaning space may include: detecting an obstacle located in the cleaning space; detecting movement of the robot cleaner; and modifying the topological map and the grid map on the basis of the position of the obstacle and the movement of the robot cleaner.”; see also [0104], where “The obstacle detector 140 may detect an obstacle obstructing movement of the robot cleaner 100.”), and motion information of the mobile robot, which is determined based on kinematic information of the mobile robot (per submitted specification, kinematic information of the mobile robot include at least one of size of the mobile robot, orientation information, safety margin information, rotation information, see at least [0028] of PGPUB of submitted specification. See Kwak [0092], where “the motion detector 130 may measure acceleration, a moving speed, a moving .
Kwak in view of Seki does not explicitly disclose collision detection. 
However Pjevach further discloses a method of collision detection of mobile robot (see [0053], where “The robotic lawn mower 100 may incorporate a collision detection sensor 152 allowing it to detect and avoid other objects (e.g., a “bump” switch on one or more of the sides of the robotic lawn mower 100 that activates when it makes contact with another object or a distance sensor (e.g., ultrasonic, laser, etc.), etc.). Upon detection of an object in the current drive path of the robotic lawnmower 100, the programmable controller 106 is configured to change the direction and/or speed of the motors 103 to execute a turn such that the robotic lawn mower 100 continues along a new drive path, avoiding whatever object is in the current drive path.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki to incorporate the teachings of Pjevach by including the above feature, collision detection, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment. 
Regarding claim 10, Kwak further discloses a method, wherein the kinematic information of the mobile robot includes at least one of information about a size of the mobile robot, safety margin information, information about whether an orientation of an upper plate of the mobile robot platform is fixed when the mobile robot rotates, information about whether the mobile robot is able to rotate in place, and information about a direction of movement (see [0092], where “the motion detector 130 may measure acceleration, a moving speed, a moving potential, a moving direction, etc. of the robot cleaner 100 while the robot cleaner 100 linearly moves in the cleaning space. In addition, the motion detector 130 may measure a rotation speed, a rotation potential, a rotation radius, etc. of the robot cleaner 100 while the robot cleaner 100 performs rotational movement.”).
Regarding claim 13, as best understood in view of indefiniteness rejection explained above, Kwak further discloses an apparatus, comprising: an obstruction (see fig 1, block 130 and 140; see also [0082], where “a motion detector 130 configured to detect information related to movement of the robot cleaner 100; an obstacle detector 140 configured to detect an obstacle disposed in a cleaning space;”; see also [0104], where “The obstacle detector 140 may detect an obstacle obstructing movement of the robot cleaner 100.”; obstructing movement corresponds to collision occurs on the path. see also [0174], where “The main processor 111 may calculate the direction, distance, and size of the obstacle”; see citation above for node and edge. Per submitted specification, node is interpreted as a point/location of the mobile robot and edge formed by connecting two nodes on the travel route.) and modifying the path of the mobile robot when it is determined that the  (see 0174], where “the main processor 111 may calculate the traveling path to avoid the obstacle according to the direction, distance, and size of the obstacle, and may generate the traveling control signal to be supplied  moves along the calculated traveling path.”).
Kwak in view of Seki does not explicitly disclose collision detection. 
However Pjevach further discloses a method of collision detection of mobile robot (see [0053], where “The robotic lawn mower 100 may incorporate a collision detection sensor 152 allowing it to detect and avoid other objects (e.g., a “bump” switch on one or more of the sides of the robotic lawn mower 100 that activates when it makes contact with another object or a distance sensor (e.g., ultrasonic, laser, etc.), etc.). Upon detection of an object in the current drive path of the robotic lawnmower 100, the programmable controller 106 is configured to change the direction and/or speed of the motors 103 to execute a turn such that the robotic lawn mower 100 continues along a new drive path, avoiding whatever object is in the current drive path.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki to incorporate the teachings of Pjevach by including the above feature, collision detection, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment. 
Regarding claim 14, Kwak further discloses an apparatus, wherein the obstruction robot platform is fixed when the mobile robot rotates and information about whether the mobile robot is able to rotate in place (see [0104], where “The obstacle detector 140 may detect an obstacle obstructing movement of the robot cleaner 100.”; see also [0105], where “the obstacle may be any kind of object that can protrude from the bottom of the cleaning space and obstruct movement of the robot cleaner 100 or can be recessed from the bottom of the cleaning space and obstruct movement of the robot cleaner 100.”; based on the obstacle information possibility of obstruction/collision is determined.).
Kwak in view of Seki does not explicitly disclose collision detection. 
However Pjevach further discloses a method of collision detection of mobile robot (see [0053], where “The robotic lawn mower 100 may incorporate a collision detection sensor 152 allowing it to detect and avoid other objects (e.g., a “bump” switch on one or more of the sides of the robotic lawn mower 100 that activates when it makes contact with another object or a distance sensor (e.g., ultrasonic, laser, etc.), etc.). Upon detection of an object in the current drive path of the robotic lawnmower 100, the programmable controller 106 is configured to change the direction and/or speed of the motors 103 to execute a turn such that the robotic lawn mower 100 continues along a new drive path, avoiding whatever object is in the current drive path.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki to incorporate the teachings of Pjevach by including the above feature, collision detection,
Regarding claim 19, Kwak further discloses an apparatus, wherein the obstruction (see [0039], where “The modifying the topological map and the grid map when the robot cleaner travels in the cleaning space may include: detecting an obstacle located in the cleaning space; detecting movement of the robot cleaner; and modifying the topological map and the grid map on the basis of the position of the obstacle and the movement of the robot cleaner.”; see also [0104], where “The obstacle detector 140 may detect an obstacle obstructing movement of the robot cleaner 100.”), and motion information of the mobile robot, which is determined based on kinematic information of the mobile robot (per submitted specification, kinematic information of the mobile robot include at least one of size of the mobile robot, orientation information, safety margin information, rotation information, see at least [0028] of PGPUB of submitted specification. See Kwak [0092], where “the motion detector 130 may measure acceleration, a moving speed, a moving potential, a moving direction, etc. of the robot cleaner 100 while the robot cleaner 100 linearly moves in the cleaning space. In addition, the motion detector 130 may measure a rotation speed, a rotation potential, a rotation radius, etc. of the robot cleaner 100 while the robot cleaner 100 performs rotational movement.”;).
Kwak in view of Seki does not explicitly disclose collision detection. 
However Pjevach further discloses a method of collision detection of mobile robot (see [0053], where “The robotic lawn mower 100 may incorporate a collision detection sensor 152 allowing it to detect and avoid other objects (e.g., a “bump” switch on one or more 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki to incorporate the teachings of Pjevach by including the above feature, collision detection, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment. 
Regarding claim 20, Kwak further discloses an apparatus, wherein the kinematic information of the mobile robot includes at least one of information about a size of the mobile robot, safety margin information, information about whether an orientation of an upper plate of the mobile robot platform is fixed when the mobile robot rotates, information about whether the mobile robot is able to rotate in place, and information about a direction of movement (see [0092], where “the motion detector 130 may measure acceleration, a moving speed, a moving potential, a moving direction, etc. of the robot cleaner 100 while the robot cleaner 100 linearly moves in the cleaning space. In addition, the motion detector 130 may measure a rotation speed, a rotation potential, a rotation radius, etc. of the robot cleaner 100 while the robot cleaner 100 performs rotational movement.”).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0131721 (“Kwak”), and in view of US 2016/0125612 (“Seki”), as applied to claim 1 and 11 above, and in view of US 2021/0116911 (“Pjevach”), as applied to claim 3, 4, 13 and 14 above, and further in view of US 2021/0129335 (“Liss”).
Regarding claim 5, as best understood in view of indefiniteness rejection explained above, Kwak further discloses a method, wherein determining whether the (see fig 1, block 130 and 140; see also [0082], where “a motion detector 130 configured to detect information related to movement of the robot cleaner 100; an obstacle detector 140 configured to detect an obstacle disposed in a cleaning space;”; see also [0104], where “The obstacle detector 140 may detect an obstacle obstructing movement of the robot cleaner 100.”; see also [0174], where “The main processor 111 may calculate the direction, distance, and size of the obstacle”; see citation above for node and edge. Per submitted specification, node is interpreted as a point/location of the mobile robot and edge formed by connecting two nodes on the travel route.).
Kwak in view of Seki does not explicitly disclose collision detection. 
However Pjevach further discloses a method of collision detection of mobile robot (see [0053], where “The robotic lawn mower 100 may incorporate a collision detection sensor 152 allowing it to detect and avoid other objects (e.g., a “bump” switch on one or more of the sides of the robotic lawn mower 100 that activates when it makes contact with another object or a distance sensor (e.g., ultrasonic, laser, etc.), etc.). Upon detection of an object in the current drive path of the robotic lawnmower 100, the programmable controller 106 is 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki to incorporate the teachings of Pjevach by including the above feature, collision detection, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment. 
Kwak in view of Seki and Pjevach does not disclose the following limitation:
the collision occurs …. to the mobile robot if the orientation of the upper plate of the mobile robot platform is fixed when the mobile robot rotates and if the mobile robot is able to rotate in place.
However Liss discloses a method, wherein the collision occurs …. to the mobile robot if the orientation (see [0010], where “The detection region of the obstacle detection device can thus precede a current or soon to change direction of movement of the cleaning”; see also [0018], where “The detection region of the obstacle detection device especially advantageously precedes the new direction of movement of the cleaning device, so that the cleaning device is not surprised by suddenly emerging obstacles, but rather receives information in advance, i.e., before any change in its orientation, for example if an obstacle is suddenly standing in the planned movement route.”. The future orientation of the mobile is being changed due to the possible collision identification. The robot is free to move/rotate at the current position/location. It is not clear from the submitted specification how the robot will move/rotate by keeping the upper plate fixed. So for the examination purposes, the claim was interpreted as if a collision is detected then change the rotation of the mobile robot. Liss discloses a method that rotate (change the direction) the mobile robot if an obstacle is detected on the route. So it would be obvious to rotate/change the direction of upper plate only instead of entire body of the robot by utilizing the method disclosed by Liss.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki and Pjevach to incorporate the teachings of Liss by including the above feature, the collision occurs …. to the mobile robot if the orientation of the mobile robot platform is fixed when the mobile robot rotates and if the mobile robot is able to rotate in place, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment.
Regarding claim 15,  as best understood in view of indefiniteness rejection explained above, Kwak further discloses an apparatus, wherein the obstruction (see fig 1, block 130 and 140; see also [0082], where “a motion detector 130 configured to detect information related to movement of the robot cleaner 100; an obstacle detector 140 configured to detect an obstacle disposed in a cleaning space;”; see also [0104], where “The obstacle detector 140 may detect an obstacle obstructing movement of the robot cleaner 100.”; see also [0174], where “The main processor 111 may calculate the see citation above for node and edge. Per submitted specification, node is interpreted as a point/location of the mobile robot and edge formed by connecting two nodes on the travel route.).
Kwak in view of Seki does not explicitly disclose collision detection. 
However Pjevach further discloses a method of collision detection of mobile robot (see [0053], where “The robotic lawn mower 100 may incorporate a collision detection sensor 152 allowing it to detect and avoid other objects (e.g., a “bump” switch on one or more of the sides of the robotic lawn mower 100 that activates when it makes contact with another object or a distance sensor (e.g., ultrasonic, laser, etc.), etc.). Upon detection of an object in the current drive path of the robotic lawnmower 100, the programmable controller 106 is configured to change the direction and/or speed of the motors 103 to execute a turn such that the robotic lawn mower 100 continues along a new drive path, avoiding whatever object is in the current drive path.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki to incorporate the teachings of Pjevach by including the above feature, collision detection, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment. 
Kwak in view of Seki and Pjevach does not disclose the following limitation:
the collision occurs …. to the mobile robot if the orientation of the upper plate of the mobile robot platform is fixed when the mobile robot rotates and if the mobile robot is able to rotate in place.
 the collision occurs …. to the mobile robot if the orientation (see [0010], where “The detection region of the obstacle detection device can thus precede a current or soon to change direction of movement of the cleaning”; see also [0018], where “The detection region of the obstacle detection device especially advantageously precedes the new direction of movement of the cleaning device, so that the cleaning device is not surprised by suddenly emerging obstacles, but rather receives information in advance, i.e., before any change in its orientation, for example if an obstacle is suddenly standing in the planned movement route.”. The future orientation of the mobile is being changed due to the possible collision identification. The robot is free to move/rotate at the current position/location. It is not clear from the submitted specification how the robot will move/rotate by keeping the upper plate fixed. So for the examination purposes, the claim was interpreted as if a collision is detected then change the rotation of the mobile robot. Liss discloses a method that rotate (change the direction) the mobile robot if an obstacle is detected on the route. So it would be obvious to rotate/change the direction of upper plate only instead of entire body of the robot by utilizing the method disclosed by Liss.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki and Pjevach to incorporate the teachings of Liss by including the above feature, the collision occurs …. to the mobile robot if the orientation of the mobile robot platform is fixed when the mobile robot rotates and if the mobile robot is able to rotate in place, for providing non-interrupted services by .

Claim(s) 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0131721 (“Kwak”), and in view of US 2016/0125612 (“Seki”), as applied to claim 1 and 11 above, and in view of US 2021/0116911 (“Pjevach”), as applied to claim 3, 4, 13 and 14 above, and further in view of US 2015/0032259 (“Kim”).
Regarding claim 6, as best understood in view of indefiniteness rejection explained above, Kwak further discloses a method, wherein determining whether the (see fig 1, block 130 and 140; see also [0082], where “a motion detector 130 configured to detect information related to movement of the robot cleaner 100; an obstacle detector 140 configured to detect an obstacle disposed in a cleaning space;”; see also [0104], where “The obstacle detector 140 may detect an obstacle obstructing movement of the robot cleaner 100.”; see also [0174], where “The main processor 111 may calculate the direction, distance, and size of the obstacle”; see citation above for node and edge. Per submitted specification, node is interpreted as a point/location of the mobile robot and edge formed by connecting two nodes on the travel route.).
Kwak in view of Seki does not explicitly disclose collision detection. 
However Pjevach further discloses a method of collision detection of mobile robot (see [0053], where “The robotic lawn mower 100 may incorporate a collision detection sensor 152 allowing it to detect and avoid other objects (e.g., a “bump” switch on one or more 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki to incorporate the teachings of Pjevach by including the above feature, collision detection, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment. 
Kwak in view of Seki and Pjevach does not disclose the following limitation:
the collision occurs …. to the mobile robot if it is necessary to change the orientation of the upper plate of the mobile robot platform when the mobile robot rotates and if the mobile robot is able to rotate in place.
However Kim discloses a method, wherein the collision occurs …. to the mobile robot if it is necessary to change the orientation (see [0114], where “ When the cleaning robot 100 includes a collision detector to detect collision of the first bumper and a rotation detector provided on the main body, the controller 191 may control the main body to rotate by a predetermined angle upon receiving a collision detection signal of the first bumper from the collision detector.”; The future orientation of the mobile is being changed due to the possible collision identification. The robot is free to move/rotate at the current position/location. Kim discloses a method that rotate the mobile robot if an obstacle is detected on the route. So it would be obvious to rotate/change the orientation of upper plate only instead of entire body of the robot by utilizing the method disclosed by Kim.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki and Pjevach to incorporate the teachings of Kim by including the above feature, the collision occurs …. to the mobile robot if it is necessary to change the orientation of the mobile robot platform when the mobile robot rotates and if the mobile robot is able to rotate in place, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment. 
Regarding claim 7, as best understood in view of indefiniteness rejection explained above, Kwak further discloses a method, wherein determining whether the obstruction (see fig 1, block 130 and 140; see also [0082], where “a motion detector 130 configured to detect information related to movement of the robot cleaner 100; an obstacle detector 140 configured to detect an obstacle disposed in a cleaning space;”; see also [0104], where “The obstacle detector 140 may detect an obstacle obstructing movement of the robot cleaner 100.”; see also [0174], where “The main processor 111 may calculate the direction, distance, and size of the obstacle”; see citation above for node and edge. Per submitted specification, node is interpreted as a point/location of the mobile robot and edge formed by connecting two nodes on the travel route.).
 collision detection. 
However Pjevach further discloses a method of collision detection of mobile robot (see [0053], where “The robotic lawn mower 100 may incorporate a collision detection sensor 152 allowing it to detect and avoid other objects (e.g., a “bump” switch on one or more of the sides of the robotic lawn mower 100 that activates when it makes contact with another object or a distance sensor (e.g., ultrasonic, laser, etc.), etc.). Upon detection of an object in the current drive path of the robotic lawnmower 100, the programmable controller 106 is configured to change the direction and/or speed of the motors 103 to execute a turn such that the robotic lawn mower 100 continues along a new drive path, avoiding whatever object is in the current drive path.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki to incorporate the teachings of Pjevach by including the above feature, collision detection, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment. 
Kwak in view of Seki and Pjevach does not disclose the following limitation:
the collision occurs …. to the mobile robot if it is necessary to change the orientation of the upper plate of the mobile robot platform when the mobile robot rotates and if the mobile robot is able to rotate in place.
However Kim further discloses a method, wherein the collision occurs …. to the mobile robot if it is necessary to change the orientation (see The future orientation of the mobile is being changed due to the possible collision identification. The robot is free to move/rotate at the current position/location. Kim discloses a method that rotate the mobile robot if an obstacle is detected on the route. So it would be obvious to rotate/change the orientation of upper plate only instead of entire body of the robot by utilizing the method disclosed by Kim.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki and Pjevach to incorporate the teachings of Kim by including the above feature, the collision occurs …. to the mobile robot if it is necessary to change the orientation of the mobile robot platform when the mobile robot rotates and if the mobile robot is able to rotate in place, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment. 
Regarding claim 16, as best understood in view of indefiniteness rejection explained above, Kwak further discloses an apparatus, wherein the obstruction (see fig 1, block 130 and 140; see also [0082], where “a motion detector 130 configured to detect information related to movement of the robot cleaner 100; an obstacle detector 140 configured to detect an obstacle disposed in a cleaning space;”; see also [0104], where “The obstacle detector 140 may detect an obstacle obstructing movement of the see citation above for node and edge. Per submitted specification, node is interpreted as a point/location of the mobile robot and edge formed by connecting two nodes on the travel route.).
Kwak in view of Seki does not explicitly disclose collision detection. 
However Pjevach further discloses a method of collision detection of mobile robot (see [0053], where “The robotic lawn mower 100 may incorporate a collision detection sensor 152 allowing it to detect and avoid other objects (e.g., a “bump” switch on one or more of the sides of the robotic lawn mower 100 that activates when it makes contact with another object or a distance sensor (e.g., ultrasonic, laser, etc.), etc.). Upon detection of an object in the current drive path of the robotic lawnmower 100, the programmable controller 106 is configured to change the direction and/or speed of the motors 103 to execute a turn such that the robotic lawn mower 100 continues along a new drive path, avoiding whatever object is in the current drive path.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki to incorporate the teachings of Pjevach by including the above feature, collision detection, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment. 
Kwak in view of Seki and Pjevach does not disclose the following limitation:
the collision occurs …. to the mobile robot if it is necessary to change the orientation of the upper plate of the mobile robot platform when the mobile robot rotates and if the mobile robot is able to rotate in place.
However Kim further discloses a method, wherein the collision occurs …. to the mobile robot if it is necessary to change the orientation (see [0114], where “ When the cleaning robot 100 includes a collision detector to detect collision of the first bumper and a rotation detector provided on the main body, the controller 191 may control the main body to rotate by a predetermined angle upon receiving a collision detection signal of the first bumper from the collision detector.”; The future orientation of the mobile is being changed due to the possible collision identification. The robot is free to move/rotate at the current position/location. Kim discloses a method that rotate the mobile robot if an obstacle is detected on the route. So it would be obvious to rotate/change the orientation of upper plate only instead of entire body of the robot by utilizing the method disclosed by Kim.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki and Pjevach to incorporate the teachings of Kim by including the above feature, the collision occurs …. to the mobile robot if it is necessary to change the orientation of the mobile robot platform when the mobile robot rotates and if the mobile robot is able to rotate in place,
Regarding claim 17, as best understood in view of indefiniteness rejection explained above, Kwak further discloses an apparatus, wherein the obstruction (see fig 1, block 130 and 140; see also [0082], where “a motion detector 130 configured to detect information related to movement of the robot cleaner 100; an obstacle detector 140 configured to detect an obstacle disposed in a cleaning space;”; see also [0104], where “The obstacle detector 140 may detect an obstacle obstructing movement of the robot cleaner 100.”; see also [0174], where “The main processor 111 may calculate the direction, distance, and size of the obstacle”; see citation above for node and edge. Per submitted specification, node is interpreted as a point/location of the mobile robot and edge formed by connecting two nodes on the travel route.).
Kwak in view of Seki does not explicitly disclose collision detection. 
However Pjevach further discloses a method of collision detection of mobile robot (see [0053], where “The robotic lawn mower 100 may incorporate a collision detection sensor 152 allowing it to detect and avoid other objects (e.g., a “bump” switch on one or more of the sides of the robotic lawn mower 100 that activates when it makes contact with another object or a distance sensor (e.g., ultrasonic, laser, etc.), etc.). Upon detection of an object in the current drive path of the robotic lawnmower 100, the programmable controller 106 is configured to change the direction and/or speed of the motors 103 to execute a turn such that the robotic lawn mower 100 continues along a new drive path, avoiding whatever object is in the current drive path.”).
collision detection, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment. 
Kwak in view of Seki and Pjevach does not disclose the following limitation:
the collision occurs …. to the mobile robot if it is necessary to change the orientation of the upper plate of the mobile robot platform when the mobile robot rotates and if the mobile robot is able to rotate in place.
However Kim discloses a method, wherein the collision occurs …. to the mobile robot if it is necessary to change the orientation (see [0114], where “ When the cleaning robot 100 includes a collision detector to detect collision of the first bumper and a rotation detector provided on the main body, the controller 191 may control the main body to rotate by a predetermined angle upon receiving a collision detection signal of the first bumper from the collision detector.”; The future orientation of the mobile is being changed due to the possible collision identification. The robot is free to move/rotate at the current position/location. Kim discloses a method that rotate the mobile robot if an obstacle is detected on the route. So it would be obvious to rotate/change the orientation of upper plate only instead of entire body of the robot by utilizing the method disclosed by Kim.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kwak in view of Seki and Pjevach to incorporate the collision occurs …. to the mobile robot if it is necessary to change the orientation of the mobile robot platform when the mobile robot rotates and if the mobile robot is able to rotate in place, for providing non-interrupted services by identifying collision on the route and also avoid any damage of the robotic device as well and surrounding environment. 
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 8,849,559 (“Jeong”) discloses an apparatus and method for generating and using grid map and path.
US 8,234,032 (“Lee”) discloses an apparatus and method for generating a safe grid map and path by considering obstacles on the route.
US 2011/0098874 (“Choi”) discloses a method for robot navigation by creating an obstacle free path.
US 2010/0121488 (“Lee”) discloses a method for creating indoor environmental map.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.T.K. /Examiner, Art Unit 3666
/HARRY Y OH/Primary Examiner, Art Unit 3666